Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered March 19, 1996, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a *439weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Juviler, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
On February 20, 1995, at approximately 4:00 p.m., while the defendant was in custody on an unrelated matter, Detective Michael Paul questioned him in an interview room regarding the subject homicides. The hearing court found that the defendant was not advised of his Fifth Amendment rights until approximately 10:10 p.m., and suppressed all statements made prior to that time. The hearing court also suppressed a written statement which the defendant signed at approximately 10:15 p.m., and a diagram of the murder scene which the defendant drew and signed at approximately 11:15 p.m., on the ground that they were insufficiently attenuated from the earlier questioning without the benefit of Fifth Amendment warnings.
Nevertheless, the hearing court refused to suppress a videotaped statement which the defendant subsequently made to an Assistant District Attorney. The hearing testimony indicated that after the defendant completed and signed the diagram at approximately 11:15 p.m., he agreed to make a videotaped statement for the District Attorney’s office. At 2:38 a.m., an Assistant District Attorney advised the defendant of his Fifth Amendment rights and took the defendant’s videotaped statement in the lineup room. In the intervening period, the defendant was left alone in the interview room, without handcuffs.
Based on this testimony, the hearing court found that the videotaped statement was attenuated from the prior statements. The court noted that the videotaped statement was taken more than three hours after completing the diagram in a different location, and conducted by a different person after the defendant was advised of his Fifth Amendment rights a second time. The court found that these were significant intervening events which separated the videotaped statement from the suppressed statements. The court also found no evidence that the defendant felt so committed to his earlier statements that the “cat was out of the bag”.
The defendant argues that his videotaped statement was tainted by the earlier interrogation without the benefit of Fifth Amendment warnings. We disagree. Whether a statement made after a waiver of Fifth Amendment rights is tainted by earlier questioning without the benefit of Fifth Amendment *440warnings presents a question of fact (see, e.g., People v Bastidas, 67 NY2d 1006; People v Tanner, 30 NY2d 102, 106). Here, the evidence supports the hearing court’s determination that the videotaped statement followed a pronounced break in the interrogation which attenuated any taint from the earlier questioning (see, People v Nisbett, 225 AD2d 801; People v Salami, 197 AD2d 715; People v McIntyre, 138 AD2d 634; cf., People v Bethea, 67 NY2d 364; People v Chapple, 38 NY2d 112). Moreover, the court aptly noted that there was no evidence indicating that the defendant felt so committed by his prior statements that he felt bound to make another (see, People v Tanner, supra), and the use of the suppressed diagram during the course of the videotaped questioning does not compel such a finding. Under the circumstances, it cannot be said, as a matter of law, that the videotaped statement was given in violation of the defendant’s right against compulsory self-incrimination (see, People v Bastidas, supra).
The defendant’s contention that the trial court erred when it failed to dismiss several of the jurors during the trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Jackson, 209 AD2d 247; People v Pagan, 177 AD2d 604).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Copertino and Joy, JJ., concur.